UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 27 , 2016 CIVEO CORPORATION (Exact name of registrant as specified in its charter) British Columbia, Canada 1-36246 98-1253716 (State or Other Jurisdiction of (Commission File (I.R.S. Employer Identification No.) Incorporation or Organization) Number) Three Allen Center 333 Clay Street, Suite 4980 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (713) 510-2400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On October 27, 2016, the Board of Directors of Civeo Corporation (the “Company”) approved the termination of the Civeo Corporation Deferred Compensation Plan (the “DCP”), in accordance with the terms and conditions of the DCP, effective as of that date. In accordance with the terms of the DCP and pursuant to Section 409A of the Internal Revenue Code, the Company will distribute all amounts previously deferred under the DCP to all of its participants within the period beginning October 27, 2017, and ending October 27, 2018. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CIVEO CORPORATION Date: November 3 , 2016 By: /s/ Frank C. Steininger Frank C. Steininger Senior Vice President, Chief Financial Officer and Treasurer
